DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

*Note: Claim 17 recites a multi-dependent claim.  This claim is in proper format.  No action is necessary.
* Note : The generous usuage of “and/or” makes some claims confusing.  For example claim 9,  If one selects “and” for each “and/or”, it would mean the “transformation” does not change any values.  It makes it appear as if Applicant does not know what they believe they have invented.

Specification
The disclosure is objected to because of the following informalities:  
Paragraph 9 refers to “claim 1”.  While not improper, if Applicant amends claim 1, it may cause a new matter specification objection.  The Examiner recommends copying the contents of the original claim 1 into the disclosure.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a color distance (a single value) between a determined color value (of the selected image area) (a single value) and remaining color values of non-selected image areas (all color values of non-selected areas) is increased.  It is unclear what Applicant is trying to claim.  In general a color distance is a difference in pixel values of two different pixels such as :
    PNG
    media_image1.png
    49
    399
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    41
    370
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    90
    269
    media_image3.png
    Greyscale

Applicant’s claim appears to determine calculating a color distance from a single pixel to a plurality of pixels.  So it is not clear what Applicant is attempting to claim.
Even if the claim was a single pixel to another single pixel, we still have only one value.  How is it determined as increased.  Is Applicant attempting to say they calculate a color distance before then apply the transformation and then calculate another distance and only accept the transformation if the color distance has increased?
If Applicant mean calculating a plurality of distance values, each based upon the determined color value and the respective non-selected pixel, then it is not clear what constitutes the color distance is increased.  Even if we take the above two assumptions (color distance before transformation vs. after transformation has increased & a plurality of color distance values), what if some/only one increases while the others decrease?  Is that considered an increase?
Claim 7, 8, 18 recites “preferably” the phrase "“preferably” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 14 recites “or example pure blue, red or green, or on a nearest secondary color, for example pure cyan, magenta or yellow; and wherein the selected image area and the automatically selected additional image areas, is/ are displayed on the monitor in the primary color, while the remaining non-selected image areas are displayed exclusively in color values deviating from the primary color.” The phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 15 “the endoscopy system” lacks antecedent basis.
Claims 2-18 are rejected as dependent upon a rejected claim and failing to cure the deficiencies of said claim.
Regarding claim 19, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 19 appears to do the color transformation step twice (once in the wherein clause, once when it refers back to claim 1).  Is this correct?
Claim 19 is rejected under similar grounds as claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 8-9, 17-19 is/are rejected under 35 U.S.C. 102(a)(2)  as being anticipated by Yamada (PGPub 2020/0302610)
Yamada discloses 1. An image acquisition method comprising: 
capturing a sequence of color images with an image sensor of a medical image acquisition system, and subjecting at least one of the color images is to a color transformation to generate a desired representation of the at least one color image on a monitor, (Yamada, “[0045] Although the mode for carrying out the present disclosure has been described hereinabove, the present disclosure should not be limited only by the embodiment described above. For example, the medical observation system according to the present disclosure may be a medical endoscope system including a medical endoscope inserted into the object to be observed and capturing an image of the inside of the object to be observed.”, where an endoscope provides a sequence of images; “[0036] Then, the signal processing unit 54 changes the luminance signal value by different amounts for each divided area with reference to the storage unit 56 (step S4). For example, when the brightness level is increased in a case of dividing the luminance-color difference color space into the first and second areas described above, the signal processing unit 54 decreases a luminance signal value of the first area, but does not change a luminance signal value of the second area. Thus, it is possible to decrease lightness of a red hue portion to adjust the red hue portion to an appropriate color and suppress a change in a color associated with a change in a brightness level, such that color reproducibility is improved and a contrast in a screen is increased.”)
wherein the step of subjecting at least one of the color images to a color transformation comprises: 
selecting an image area in one of the color images of the sequence;  (Yamada, “[0035] After step S2, the area dividing unit 57 divides the luminance-color difference color space into two areas according to a hue determined based on a signal value of the color difference signal with reference to the storage unit 56 (step S3). For example, the area dividing unit 57 divides the luminance-color difference color space into a first area that is an area (red area) in which a hue includes red and a second area other than the first area.”)	
determining a color value of the selected image area; and applying a color transformation on the basis of the determined color value such that a color distance between the determined color value and remaining color values of non-selected image areas of the at least one color image is increased1. (Yamada, “[0036] Then, the signal processing unit 54 changes the luminance signal value by different amounts for each divided area with reference to the storage unit 56 (step S4). For example, when the brightness level is increased in a case of dividing the luminance-color difference color space into the first and second areas described above, the signal processing unit 54 decreases a luminance signal value of the first area, but does not change a luminance signal value of the second area. Thus, it is possible to decrease lightness of a red hue portion to adjust the red hue portion to an appropriate color and suppress a change in a color associated with a change in a brightness level, such that color reproducibility is improved and a contrast in a screen is increased.”, whereby changing the brightness changes the color distance )
	*Examiner Note: Applicant’s disclosure paragraph 20 “[00020] A color transformation according to the invention may be understood, in particular, as a transformation of image data between standardized color spaces, for example from the RGB color space to the HSV color space.” (Yamada, Fig. 3, 
    PNG
    media_image4.png
    81
    277
    media_image4.png
    Greyscale
 )

Yamada discloses 2. An image acquisition method in accordance with claim 1, wherein the color transformation results in an increase in a color saturation value distance and /or a hue value distance and /or a color brightness value distance, in each case based on a comparison between the selected image area and the non-selected image areas; and wherein the color distance is increased by adapting hue values and /or color saturation values and /or color brightness values of the selected image area and /or of the remaining non-selected image areas, taking into consideration the determined color value in each case. (Yamada, “[0036] Then, the signal processing unit 54 changes the luminance signal value by different amounts for each divided area with reference to the storage unit 56 (step S4). For example, when the brightness level is increased in a case of dividing the luminance-color difference color space into the first and second areas described above, the signal processing unit 54 decreases a luminance signal value of the first area, but does not change a luminance signal value of the second area. Thus, it is possible to decrease lightness of a red hue portion to adjust the red hue portion to an appropriate color and suppress a change in a color associated with a change in a brightness level, such that color reproducibility is improved and a contrast in a screen is increased.”, whereby changing the brightness changes the color distance )

Yamada discloses 3. An image acquisition method in accordance with claim 1, wherein the image area is selected using a characteristic hue, and wherein the characteristic hue is generated by means of a dye with which tissue can be stained or that is a natural hue of a tissue, in particular a malignant tissue. (Yamada, paragraph 30, “hue is red”)

Yamada discloses 4. An image acquisition method in accordance with claim 1, wherein the image area to be selected by the user or already selected is displayed to the user on the monitor. (Yamada, “[0032] The storage unit 56 stores information on the areas of the luminance-color difference color space divided by the area dividing unit 57 or information on an change amount for each hue when the signal processing unit 54 changes the luminance signal value in association with the brightness level. Note that the information stored by the storage unit 56 may be changeable by inputting settings by the user through the input unit 52.”)

 Yamada discloses 5. An image acquisition method in accordance with claim 1, further comprising: automatically selecting additional image areas of the at least one color image, which have a determined color value; applying a color transformation to the automatically selected additional image areas to increase color distance; and wherein the automatically selected, additional image areas have additional image pixels with color values that differ from the determined color value. (Yamada, paragraph 30, “hue is red”; Yamada selects all regions which have the color red and applies brightness (luminance) modification to either the selected region or non-selected region which increases color brightness)

Yamada discloses 8. An image acquisition method in accordance with claim 1, wherein the color distance is increased by adapting, preferably raising, color values of the selected image area, preferably and of the automatically selected additional image areas, and /or by adapting, preferably lowering, color values of the remaining non- selected image areas of the at least one color image, which do not have the determined color value and/or lie outside of a color similarity space of the determined color value. (Yamada, “[0036] Then, the signal processing unit 54 changes the luminance signal value by different amounts for each divided area with reference to the storage unit 56 (step S4). For example, when the brightness level is increased in a case of dividing the luminance-color difference color space into the first and second areas described above, the signal processing unit 54 decreases a luminance signal value of the first area, but does not change a luminance signal value of the second area. Thus, it is possible to decrease lightness of a red hue portion to adjust the red hue portion to an appropriate color and suppress a change in a color associated with a change in a brightness level, such that color reproducibility is improved and a contrast in a screen is increased.”, whereby changing the brightness changes the color when converting back to RGB to display)

Yamada discloses 9. An image acquisition method in accordance with claim 1, wherein the color transformation preserves respective brightness values and /or color values of the selected image areas and /or of the non-selected image areas to enable a detailed representation of image information; or the color transformation preserves relevant relative differences in color values of the selected image areas and /or of the non-selected image areas. (Yamada, “[0036] Then, the signal processing unit 54 changes the luminance signal value by different amounts for each divided area with reference to the storage unit 56 (step S4). For example, when the brightness level is increased in a case of dividing the luminance-color difference color space into the first and second areas described above, the signal processing unit 54 decreases a luminance signal value of the first area, but does not change a luminance signal value of the second area. Thus, it is possible to decrease lightness of a red hue portion to adjust the red hue portion to an appropriate color and suppress a change in a color associated with a change in a brightness level, such that color reproducibility is improved and a contrast in a screen is increased.”, whereby changing the brightness changes the color when converting back to RGB to display)

Yamada discloses 17. An image acquisition method in accordance with one of the preceding claims, wherein a user selects the image area manually on the monitor such that the color value of the selected image area is determined, and /or the user is presented with a fixed target area for computer-assisted selection of the image area. (Yamada, “[0032] The storage unit 56 stores information on the areas of the luminance-color difference color space divided by the area dividing unit 57 or information on an change amount for each hue when the signal processing unit 54 changes the luminance signal value in association with the brightness level. Note that the information stored by the storage unit 56 may be changeable by inputting settings by the user through the input unit 52.”)

Yamada discloses 18. An image acquisition method in accordance with claim 1, wherein the color transformation is applied successively, preferably in real time, to multiple color images of the sequence, in a manner wherein a color distance between the determined color value and non-selected image areas of the respective transformed color images is increased. (Yamada, paragraph 30, “ 52 receives an input of an adjustment signal of the brightness level. ”, where endoscopy machines provide a video as it goes through the GI tract )

Yamada discloses 19. A medical image acquisition system comprising: 
an image sensor; a camera control unit; and (Yamada, Fig. 2)
wherein the image acquisition system includes a controller (Yamada, Fig. 1 #5), such as an FPGA with a controlling microprocessor, which is set up to perform, in combination with an external monitor (Yamada, Fig. 1 #3), an image acquisition method in accordance with claim 1;(see claim 1)
 and wherein the controller is set up for performing a color transformation with which a color distance between a selected image area of a color image captured with the image acquisition system and non-selected image areas of this color image is increased. (see claim 1)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada in view of Kim (Patent 6721447)
Yamada discloses 6. An image acquisition method in accordance with claim 1, Yamada paragraph 29 states “An amount of change in the luminance signal value may be stored in advance in the storage unit 56, or may be calculated by a predetermined calculation stored by the storage unit 56 based on information on an intensity of the illumination light generated by the light source unit 53 or an exposure time when the imaging unit 41 captures an image.”
But does not particularly disclose “wherein the determined color value is determined using a statistical value calculated from image pixels of the selected image area, in particular an average; and wherein, to this end (huh?), RGB values of these image pixels are processed.”
Kim discloses “wherein the determined color value is determined using a statistical value calculated from image pixels of the selected image area, in particular an average; and wherein, to this end (huh?), RGB values of these image pixels are processed.” (Kim, Fig. 1 &2, Col. 4.30-4.36, “The hue, light, chrominance elements with respect to the average color of the image region are obtained, and then the color of each pixel is changed into hue(H_i), light(L_i), chrominance(Ch_i) elements with respect to each pixel Pi of all pixels, and the distance(hereinafter color difference) in a color coordinate space is obtained between the values (H_i, L_i, Ch_i) and the average values (H_av, L_av, Ch_av), and the color differences are summed up to the last pixel.”)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to determine the average of selected region as shown by Kim to use as the target color value of Yamada
The suggestion/motivation for doing so would have been to allow all the selected pixels have the same luminance.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results. 
Therefore, it would have been obvious to combine Yamada with Kim to obtain the invention as specified in claim 6.

Yamada discloses 15. An image acquisition method in accordance with claim 1, wherein the color value to be determined for the selected image area is first automatically pre-determined by the endoscopy system by means of (Yamada , paragraph 29 , “An amount of change in the luminance signal value may be stored in advance in the storage unit 56, or may be calculated by a predetermined calculation stored by the storage unit 56 based on information on an intensity of the illumination light generated by the light source unit 53 or an exposure time when the imaging unit 41 captures an image.”; paragraph 32, “Note that the information stored by the storage unit 56 may be changeable by inputting settings by the user through the input unit 52”)
Kim discloses “a statistical analysis of color values” (Kim, Fig. 1 &2, Col. 4.30-4.36, “The hue, light, chrominance elements with respect to the average color of the image region are obtained, and then the color of each pixel is changed into hue(H_i), light(L_i), chrominance(Ch_i) elements with respect to each pixel Pi of all pixels, and the distance(hereinafter color difference) in a color coordinate space is obtained between the values (H_i, L_i, Ch_i) and the average values (H_av, L_av, Ch_av), and the color differences are summed up to the last pixel.”)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to determine the average of selected region as shown by Kim to use as the target color value of Yamada
The suggestion/motivation for doing so would have been to allow all the selected pixels have the same luminance.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results. 
Therefore, it would have been obvious to combine Yamada with Kim to obtain the invention as specified in claim 15.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada in view of Kim in further view of Mitamura (2018/0069988)

Yamada discloses 7. An image acquisition method in accordance with claim 1, wherein in the color transformation an output signal, in particular a raw data signal, of the image sensor, preferably in the form of an RGB signal, is converted into a signal in a hue-based color space (Yamada, paragraph 28, “Specifically, the signal processing unit 54 converts a signal value (a signal value in an RGB color space) of the image signal acquired by the acquiring unit 51 into a signal value in a color space (hereinafter, referred to as a luminance-color difference color space)”),; and
	But does not expressly disclose “wherein the determined color value of the selected image area is a hue value, in particular averaged over image pixels of the selected image area; and wherein a saturation value, in particular an average saturation value, of the selected image area is determined using the signal in the hue-based color space”
	Kim discloses “wherein the determined color value of the selected image area is a hue value, in particular averaged over image pixels of the selected image area; and wherein a saturation value, in particular an average saturation value, of the selected image area is determined using the signal in the hue-based color space”
(Kim, Fig. 1 &2, Col. 4.30-4.36, “The hue, light, chrominance elements with respect to the average color of the image region are obtained, and then the color of each pixel is changed into hue(H_i), light(L_i), chrominance(Ch_i) elements with respect to each pixel Pi of all pixels, and the distance(hereinafter color difference) in a color coordinate space is obtained between the values (H_i, L_i, Ch_i) and the average values (H_av, L_av, Ch_av), and the color differences are summed up to the last pixel.”)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to determine the average of selected region as shown by Kim to use as the target color value of Yamada
The suggestion/motivation for doing so would have been to allow all the selected pixels have the same luminance.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results. 
	Yamada discloses a hue based system, but does not expressly disclose “HSV”
	Mitamura discloses “HSV” (Mitamura, paragraph 3)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to replace the hue based color system of Yamada of HSV as shown by Mitamura
The suggestion/motivation for doing so would have been it is commonly used in endoscopy systems.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results. 
Therefore, it would have been obvious to combine Yamada with Kim and Mitamura to obtain the invention as specified in claim 7.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada in view of Weiss (PGPub 2009/0201310) .
Yamada in view of Kim discloses 16. An image acquisition method in accordance with claim 15, But does not expressly disclose “wherein the user subsequently confirms or discards the pre-determined color value via the monitor, and / or re-adjusts a presented color value, and / or a presented saturation value adaptation, with the aid of a color value scale and /or saturation value scale shown graphically on the monitor as an overlay of an additional fine adjustment scale for fine adjustment of the color and /or saturation values.”
Weiss discloses “wherein the user subsequently confirms or discards the pre-determined color value via the monitor, and / or re-adjusts a presented color value, and / or a presented saturation value adaptation, with the aid of a color value scale and /or saturation value scale shown graphically on the monitor as an overlay of an additional fine adjustment scale for fine adjustment of the color and /or saturation values.” (Weiss, Fig. 12, 
    PNG
    media_image5.png
    468
    358
    media_image5.png
    Greyscale
)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to use the GUI of Weiss as the means to change values in the system of Yamada.
The suggestion/motivation for doing so would have been it is as an easy way to modify values.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results. 
Therefore, it would have been obvious to combine Yamada in view of Kim with Weiss to obtain the invention as specified in claim 16.
No Art reads on claims 10-14

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANDHI THIRUGNANAM whose telephone number is (571)270-3261. The examiner can normally be reached M-F 8:30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GANDHI THIRUGNANAM/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This claim only covers the intended result and has no limitation related to how the result is attained.  Therefore practically any modification to one or more pixels would read on this limitation.  For example, if one changes a single pixel value from 0 to 1 out of a range of 64k (It doesn’t matter if it is in the selected region or not) the color distance would change.   Based on how one defines color distance, it would be either increased or decreased.